Case 19-34054-sgj11 Doc 2334 Filed 05/19/21           Entered 05/19/21 13:23:46        Page 1 of 2



CARLYON CICA CHTD.
CANDACE C. CARLYON, ESQ.
Nevada Bar No. 2666
TRACY M. O’STEEN, ESQ.
Nevada Bar No. 10949
265 E. Warm Springs Road, Suite 107
Las Vegas, Nevada 89119
Tel: (702) 685-4444
Email: CCarlyon@CarlyonCica.com
        TOSteen@CarlyonCica.com

-and-

DYKEMA GOSSET PLLC
DAVID BRYANT
Texas Bar No. 03281500
1717 Main Street, Suite 4200
Dallas, Texas 75201
Tel: (214) 462-6400
Email: DBryant@Dykema.com


Counsel for IFA

                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

 In re:                                               Chapter 11

 HIGHLAND CAPITAL MANAGEMENT, L.P.,                   Case No. 19-34054-sgj11

                                 Debtor.
                                                      [no hearing required]




           NOTICE OF WITHDRAWAL OF PROOF OF CLAIM NO. 93
  OF INTEGRATED FINANCIAL ASSOCIATES, INC. PURSUANT TO RULE 3006 OF
            THE FEDERAL RULES OF BANKRUPTCY PROCEDURE


          PLEASE TAKE NOTICE that Integrated Financial Associates, Inc., by and through their

respective undersigned counsel hereby withdraws its proof of claim [Claim No. 93] (the “Proof of

Claim”) filed on April 8, 2020. A true and correct copy of the Proof of Claim is attached hereto as

Exhibit 1.




                                                                                                 1
120785.000001 4819-3198-8714.1
Case 19-34054-sgj11 Doc 2334 Filed 05/19/21            Entered 05/19/21 13:23:46        Page 2 of 2




                                              CARLYON CICA, CHTD.

                                              /s/ David Bryant_________________________
                                              CANDACE C. CARLYON, ESQ.
                                              Nevada Bar No. 2666
                                              TRACY M. O’STEEN, ESQ.
                                              Nevada Bar No. 10949
                                              265 E. Warm Springs Road, Suite 107
                                              Las Vegas, NV 89119
                                              Telephone:    (702) 685-4444
                                              Facsimile:    (725) 220-4360
                                              CCarlyon@CarlyonCica.com

                                              -and-

                                              DYKEMA GOSSET PLLC
                                              DAVID BRYANT
                                              Texas Bar No. 03281500
                                              1717 Main Street, Suite 4200
                                              Dallas, Texas 75201
                                              Tel: (214) 462-6400
                                              Email: DBryant@Dykema.com

                                              Counsel for Integrated Financial Associates, Inc.


                                 CERTIFICATE OF SERVICE

         I hereby certify that on May 19, 2021, a copy of the foregoing has been served via the

Court’s Electronic Filing System on all parties requesting notice in this proceeding.


                                              /s David Bryant
                                              David Bryant




                                                                                                  2
120785.000001 4819-3198-8714.1
